Smith, P. J.:
I concur in the result. I am unable to see how the defendant demurring is in any way interested in having the administrator of her intestate made a party to the action. (Thompson v. Richardson, Nos. 1 & 2, 74 App. Div. 62.) There is no personal property which can be affected, because upon the showing of the complaint all of the personal property would go to the plaintiff under his exemptions, and it would be impossible and out of place in this action to determine what the indebtedness was, or to order the property sold for the payment of any debts. I agree with Judge Kellogg that it is also unnecessary to have any administrator a party to the action, because under the contract between plaintiff and his wife the property would go as by will, subject to the debts of the wife. The case is clearly distinguishable from the authority cited in the New Jersey Equity Reports.
Interlocutory judgment reversed and judgment directed overruling the demurrer, with costs to the appellant in both courts, with the usual permission to the respondent to answer upon the payment of such costs.